UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4548


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GRANT MASCHIL HINES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00373-CCE-1)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Graham Tod Green, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a written plea agreement, Grant Maschil

Hines pled guilty to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).

The        district     court       sentenced       Hines     to        fifty        months’

imprisonment, which was in the middle of his advisory Guidelines

range.        Counsel for Hines has filed this appeal pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal.                  Although advised of his

right to do so, Hines has declined to file a pro se supplemental

brief.       The Government has not filed a response brief.                          For the

reasons that follow, we affirm.

               We   have     reviewed      the   transcript    of   Hines’           Fed.   R.

Crim. P. 11 hearing and conclude that Hines’ guilty plea was

knowing and voluntary and supported by an independent basis in

fact.       We thus affirm Hines’ conviction.

               We     next    consider       the    reasonableness            of      Hines’

sentence.       When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it    in    conjunction      with    the    factors   set     forth      in     18    U.S.C.

§ 3553(a) (2012).             Gall v. United States, 552 U.S. 38, 49–50

(2007).       Appellate review of a district court’s imposition of a

sentence,       “whether       inside,      just    outside,       or     significantly



                                             2
outside the Guidelines range,” is for abuse of discretion.                     Id.

at 41.

            The district court followed the necessary procedural

steps in sentencing Hines, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

sentencing factors.       The court provided sufficient reasoning for

the sentence.        Furthermore, the within-Guidelines sentence is

presumptively substantively reasonable.                See United States v.

Bynum, 604 F.3d 161, 168-69 (4th Cir. 2010).                     Neither counsel

nor     Hines    offer   any    ground       upon   which   to     question    the

substantive reasonableness of Hines’ sentence, and we discern

none.     We thus conclude that the district court did not abuse

its discretion in imposing the chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Hines, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If Hines requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   this    court       for    leave   to    withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on Hines.       We dispense with oral argument because the

                                         3
facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       4